Case: 2:17-cv-00633-EAS-EPD Doc #: 83 Filed: 12/30/19 Page: 1 of 7 PAGEID #: 2377




                      IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

  Garry Parker,                                *
                                                   Case No. 2:17-cv-0633
          On behalf of himself and other       *
          members of the general public            Chief Judge Edmund A. Sargus, Jr.
          similarly situated,                  *
                                                   Magistrate Judge Elizabeth P. Deavers
                                  Plaintiff, *
  v.
                                               *
  Breck’s Ridge, LLC, et al.,
                                               *
                                Defendants.
                                               *

JOINT MOTION FOR APPROVAL OF SETTLEMENT AND ORDER OF DISMISSAL
                       WITH PREJUDICE

       Plaintiff Garry Parker (“Plaintiff”) and Defendant Breck’s Ridge, LLC (“Defendant” or

“Breck’s Ridge”) (collectively hereinafter the “Parties”) jointly file their Joint Motion for

Approval of Settlement and Order of Dismissal with Prejudice seeking this Court’s approval of

the Confidential Agreement and Release of All Claims (hereinafter the “Settlement Agreement”)

entered by the parties and attached hereto as Exhibit A. A proposed order granting this motion

will be sent via e-mail to chambers for the Court’s convenience.

  I.   Background

       Plaintiff filed this action in the United States District Court for the Southern District of

Ohio, Eastern Division on July 20, 2017. Plaintiff’s complaint alleged that Defendants jointly

violated the Fair Labor Standards Act (“FLSA”), the Ohio Minimum Fair Wage Standards Act, §§

4111, et seq. (“OMFWSA”), and the Ohio Prompt Pay Act, O.R.C. § 4113.15 (“OPPA”) (all Ohio

claims together hereinafter the “Ohio Wage Laws”) by failing to pay the minimum amounts

required under the FLSA and the Ohio Wage Laws, including overtime wages to Plaintiff and


                                              Page 1 of 7
Case: 2:17-cv-00633-EAS-EPD Doc #: 83 Filed: 12/30/19 Page: 2 of 7 PAGEID #: 2378




similarly situated employees. Further, Plaintiff also alleged he was wrongfully terminated by

Defendant on the basis of his race/color in violation of Ohio Revised Code § 4112.02, et seq. (ECF

No. 1.) Defendant filed its Answer denying the allegations contained in Plaintiff’s Complaint on

September 18, 2017. (ECF No. 3)

       Thereafter, Plaintiff filed his Motion for Conditional Certification (ECF No. 11) and

Breck’s Ridge opposed the Motion (ECF No. 13). The Court granted Plaintiff’s Motion for

Conditional Certification. (ECF No. 16) After the opt-in period and written discovery, 2 Opt-In

Plaintiffs remained. The Parties engaged in substantial discovery, including exchange of written

discovery, relevant employment data concerning Plaintiff’s claims as well as the Opt-In Plaintiffs’

claims, and discovery deficiency letters. Breck’s Ridge took Plaintiff’s deposition and depositions

of the 2 Opt-Ins. Plaintiff took depositions of Breck’s Ridge’s corporate designee. Throughout

discovery, Plaintiff’s counsel received, reviewed, and analyzed the relevant employment data, and

presented a demand to Defendant. After the close of discovery, the Parties engaged in brief

settlement negotiations, but were ultimately not able to reach a resolution. As such, Defendant

moved for summary judgment and also moved to de-certify the FLSA Class (ECF No. 62). Plaintiff

opposed summary judgment and de-certification. The Court ultimately denied Defendant’s motion

for summary judgment and de-certification of the FLSA Class.

       On November 4, 2019, the Parties engaged in further settlement negotiations before the

Honorable Chief Judge Edmund A. Sargus, Jr. at the Final Pre-Trial Conference. During the

conference, the Parties’ counsel continued detailed legal and factual analyses of the claims,

assessed potential risks and benefits of proceeding to trial, and, after further back and forth

negotiations, there remained a bona fide dispute over Plaintiff’s claims. As a result, the Parties




                                           Page 2 of 7
Case: 2:17-cv-00633-EAS-EPD Doc #: 83 Filed: 12/30/19 Page: 3 of 7 PAGEID #: 2379




were ultimately able to reach a resolution, which is contained in the fully executed Settlement

Agreement attached hereto as Exhibit A. All parties have signed the Settlement Agreement.

 II.    The Court Should Approve the Settlement

        A court presiding over an FLSA action may approve a proposed settlement of the action

under § 216(b) “after scrutinizing the settlement for fairness”. Lynn’s Food Stores, Inc., 679 F.2d

1350, 1353 (11th Cir. 1982). The court must specifically decide whether the proposed settlement

is a “fair and reasonable resolution of a bona fide dispute over FLSA provisions.” Landsberg v.

Acton Enterprises, Inc., No. C2-05-500, 2008 WL 2468868 at *1 n.1 (S.D. Ohio June 16, 2008)

(Sargus, Jr., C.J.).

        Here, the settlement reflects a reasonable compromise of disputed issues. The issues in this

case were in dispute and settlement was achieved with an understanding of the disputed claims.

The settlement was reached in an adversarial context in which Plaintiff was represented by counsel

and the totality of the settlement is fair and reasonable. The settlement in this case was reached in

an adversarial proceeding, through arm’s length negotiations between capable attorneys who have

the necessary experience to protect the rights of the Parties in this matter. Further, the settlement

was reached under the supervision of Chief Judge Edmund A. Sargus, Jr. at the Final Pre-Trial

Conference. The Parties well understand that litigation is an inherently risky process and the

likelihood of success for either party is virtually unknown.

        Moreover, the settlement in this case is fair because it represents the value of Plaintiff’s

and the Opt-In Plaintiff’s unpaid overtime claims plus 75% liquidated damages. The calculations

used to determine the settlement amount were based upon the individual analysis of Plaintiff’s and

Opt-Ins’ payroll and timekeeping records. Counsel for both parties examined relevant information




                                            Page 3 of 7
Case: 2:17-cv-00633-EAS-EPD Doc #: 83 Filed: 12/30/19 Page: 4 of 7 PAGEID #: 2380




relating to Plaintiff’s claims for unpaid overtime. A number of settlement demands and

counteroffers were exchanged before an agreement was ultimately reached.

       In addition, as part of its fairness determination, the Court must also determine that the

proposed attorneys’ fees are reasonable. The FLSA has a fee-shifting provision that provides that

the prevailing party shall recover reasonable attorneys’ fees and litigation costs. 29 U.S.C. § 216(b)

(a Court “shall, in addition to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable

attorney’s fee to be paid by the defendant, and the costs of the action.”); see also O.R.C. §

4111.10(A) (liability includes paying “costs and reasonable attorney's fees as may be allowed by

the court”). Indeed, “[a]n award of attorneys’ fees under the FLSA is mandatory, with the amount

of fees within the discretion of the court.” Cruz v. Vel-A-Da, Inc. Case No. 3:90CV7087, 1993 WL

659253, *3 (N.D. Ohio May 14, 1993) (citing United Slate, Tile & Composition v. G & M Roofing,

732 F.2d 495, 501 (6th Cir.1984)).

       The federal courts have long recognized the profound importance of plaintiff’s right to

recover attorneys’ fees under the FLSA. See, e.g., Shelton v. Ervin, 830 F.2d 182, 184 (11th Cir.

1987) (FLSA’s fee recovery provision, 29 U.S.C. § 216(b), is not collateral to the merits of an

FLSA lawsuit but, rather, is an “integral part of the merits of FLSA cases and part of the relief

sought therein.”). There is no numeric relationship required between the amount of economic

losses recovered and the amount of fees recoverable. Congress has determined that it is important

for FLSA rights to be enforced, and that reasonable attorney fees must be awarded to provide for

such enforcement, particularly where the victims of FLSA violations are often low-wage workers

whose per-person damages may not be significant. See, e.g., Fegley v. Higgins, 19 F.3d 1126,

1134-43 (6th Cir. 1994) (FLSA fee award “encourages the vindication of congressionally

identified policies and rights”). Thus, it is not uncommon for fee awards to exceed the amount



                                             Page 4 of 7
Case: 2:17-cv-00633-EAS-EPD Doc #: 83 Filed: 12/30/19 Page: 5 of 7 PAGEID #: 2381




recovered by plaintiffs in lost wages. See City of Riverside v. Rivera, 477 U.S. 561, 574, 578 (1986)

(no rule of proportionality in cases awarding fees under § 1988, in order to ensure lawyers are

available to represent persons with legitimate claims). This principle has been applied in many

cases in the FLSA context. See, e.g., Holland v. New Method Packaging, LLC, et al, No. 3:16-cv-

00309-TMR-MJN, Doc. #23 (S.D. Ohio 2017) (Rose, J.) (in a case alleging violations of the

FLSA, the Court approved settlement payment of $13,395.97 to the named plaintiff and $19,000

for attorneys’ fees and costs); Pellegrini v. Tower 10, LLC, et al, No. 2:16-cv-00293-JLG-TPK,

Doc. #31 and 32 (S.D. Ohio 2017) (Graham, J.) (in a FLSA case, the Court approved settlement

of $2,000 to the named plaintiff and $11,500 for attorneys’ fees and costs); Jasper, et al v. Home

Health Connection, Inc., No. 2:16-cv-00125-EAS-EPD (S.D. Ohio 2016) (Sargus, J.) (in a FLSA

case, the Court approved $35,000 to named plaintiffs and class and $63,000 for attorneys’ fees and

costs).1




1
  Fox v. Tyson Foods, Inc., No. 4:99-CV-1612-VEH, Doc. 819 (N.D. Ala. Feb. 17, 2009) (in an FLSA case in which
three individual donning and doffing claims were tried, the plaintiffs collectively recovered $4,937.20 in wages but
were awarded $765,618.10 in attorneys’ fees based the attorney’s lodestar hourly rates); Hodgson v. Miller Brewing
Co., 457 F.2d 221, 228-29 (7th Cir. 1972); Perdomo v. Sears, Rosebuck & Co., Case No. 97-2822-CIV-T-17A, 1999
WL 1427752, *10 (M.D. Fla. Dec. 3, 1999); Wales v. Jack M. Berry, Inc., 192 F.Supp.2d 1313, 1327 (M.D. Fla.
2001); Heder v. City of Two Rivers, 255 F.Supp.2d 947, 955 (E.D. Wis. 2003); Perrin v. John B. Webb & Assocs.,
Case No. 604CV399ORLKRS, 2005 WL 2465022, *4 (M.D. Fla. Oct. 6, 2005)(“in order for plaintiffs with minimal
claims to obtain counsel, those counsel must be able to recover a reasonable fee for their time”). See also Howe v.
Hoffman-Curtis Partners Ltd. 215 Fed. Appx. 341, 342 (5th Cir. Jan. 30, 2007) (“Given the nature of claims under
the FLSA, it is not uncommon that attorney fee requests can exceed the amount of judgment in the case by many
multiples.”); Fegley v. Higgins, 19 F.3d 1126, 1134-35 (6th Cir. 1994) (upholding award of $40,000 in fees even
though Plaintiff recovered only $7,680 in damages); Cox v. Brookshire Grocery Co., 919 F.2d 354, 358 (5th Cir. 1990)
(upholding award of $9,250 in attorney’s fees even though Plaintiff recovered only $1,698.00); Bonnette v. Cal. Health
& Welfare, 704 F.2d 1465, 1473 (9th Cir. 1983) (affirming award of $100,000 in attorney’s fees for a recovery of
$20,000); Albers v. Tri-State Implement, Inc., 2010 U.S. Dist. LEXIS 23450, *66-86 (D.S.D. Mar. 12, 2010) (awarding
$43,797 in fees even though plaintiffs’ combined damages totaled only $2,137.97); King v. My Online Neighborhood,
Inc., 2007 U.S. Dist. LEXIS 16135 (M.D. Fla. Feb. 20, 2007) (approving a settlement for $4,500 in unpaid wages and
$10,500 in attorney’s fees); Heder v. City of Two Rivers, 255 F. Supp. 2d 947, 955-56 (E.D. Wis. 2003) (awarding
$36,204.88 in fees even though plaintiff’s damages totaled only $3,540.00); Griffin v. Leaseway Deliveries, Inc., 1992
U.S. Dist. LEXIS 20203 (E.D. Pa. Dec. 31, 1992) (awarding attorney’s fees of $33,631.00 for a plaintiff’s award of
$17,467.20); Holyfield v. F.P. Quinn & Co., 1991 U.S. Dist. LEXIS 5293, *1 (N.D. Ill. Apr. 22, 1991) (awarding
$6,922.25 in attorney’s fees for a judgment in the amount of $921.50).


                                                    Page 5 of 7
Case: 2:17-cv-00633-EAS-EPD Doc #: 83 Filed: 12/30/19 Page: 6 of 7 PAGEID #: 2382




       As set forth above, Defendant has agreed after lengthy negotiations to pay a reasonable

amount to Plaintiff’s counsel for their fees and costs as provided in the Settlement Agreement

submitted to the Court. The amount agreed is a reduction that the parties agreed to in order to

ensure that Plaintiff and the Opt-Ins received the full amount initially demanded. Based on all

relevant factors, the proposed payment of attorneys’ fees and cost reimbursements to Plaintiff’s

counsel is proper and reasonable and fulfills the purpose and intent of the FLSA’s fees provision.

III.   CONCLUSION

       For the reasons stated above, the Parties respectfully request the Court approve the

Settlement Agreement attached as Exhibit A and dismiss this action with prejudice.

 Respectfully submitted:

 COFFMAN LEGAL, LLC                                 NEWHOUSE, PROPHATER, KOLMAN &
                                                    HOGAN, LLC
  /s/ Matthew J.P. Coffman
 Matthew J.P. Coffman (0085586)                      /s/ Michael S. Kolman
 1550 Old Henderson Road                            D. Wesley Newhouse (0022069)
 Suite 126                                          Michael S. Kolman (0031420)
 Columbus, Ohio 43220                               3366 Riverside Drive, Suite 103
 (614) 949-1181                                     Columbus, Ohio 43221
 (614) 386-9964 (fax)                               Phone: (614) 255-5441
 mcoffman@mcoffmanlegal.com                         Fax: (614) 255-5446
                                                    Email: wnewhouse@npkhlaw.com;
                                                    mkolman@npkhlaw.com
 BRYANT LEGAL, LLC
                                                    Attorneys for Defendant Breck’s Ridge, LLC
  /s/ Daniel I. Bryant
 Daniel I. Bryant (0090859)
 1550 Old Henderson Road
 Suite 126
 Columbus, Ohio 43220
 (614) 704-0546
 (614) 573-9826 (fax)
 dbryant@bryantlegalllc.com

 Attorneys for Plaintiff




                                           Page 6 of 7
Case: 2:17-cv-00633-EAS-EPD Doc #: 83 Filed: 12/30/19 Page: 7 of 7 PAGEID #: 2383




                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 30th day of December, 2019, a true and accurate copy of the

forgoing was filed electronically. Notice of this filing will be sent to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s ECF system.

                                                        /s/ Daniel I. Bryant
                                                        Daniel I. Bryant




                                             Page 7 of 7
